DETAILED ACTION
Notice to Applicant
Claims 1-8 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 2 refers to “the layer,” which is ambiguous. It appears to refer to “a layer between the intermediate insulating layer and the p-type metal oxide semiconductor layer” but does not include the necessary prepositional phrases that would identify which “layer” is being referred to. The claim(s) should be amended to refer to an unambiguous and consistent named layer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kudoh (US 2014/0352775 to Kudoh et al.) in view of McKinley (US 2010/0164437 to McKinley et al.).
	Regarding Claims 1-8, Kudoh teaches:
a laminated secondary battery comprising a first electrode 12 (para 0046, Fig. 6)
a first n-type metal oxide semiconductor layer 56 comprising titanium, zinc, or tin oxide (para 0054, Fig. 6)
a charging layer 14 comprising an insulating film of mineral oil, magnesium oxide, silicon dioxide, silicone, and/or a thermoplastic polyolefin (para 0055) and insulating titanium oxide particles (para 0054), wherein the charging layer therefore comprises both “a second n-type material” and insulating film layer, as well as an arbitrarily definable “intermediate insulating layer mainly composed of an insulator” insofar as the insulating film of silicone/resin forms layer(s) 
	Insofar as the instant application might teach a different, multi-layered charging layer with a separate “intermediate insulating layer,” there is insufficient positive structure in the claims as written to differentiate them from what is disclosed in Kudoh and rendered obvious by the prior art. Compare Fig. 2 of EP 2924766 to Habuta et al. showing a heterogeneous charging layer with e.g. an arbitrarily definable “insulating layer” at the top and bottom of the charging layer composed of substance 31 which is an insulating material (paras 0038-0041). Haruhiko is pointed to as evidence of ordinary skill in the art regarding the heterogeneity of the charging layer and the obviousness of including identifiable cross-sections of insulating resin at the boundaries.  
	Kudoh further teaches:
a p-type metal oxide semiconductor layer 16 comprising nickel oxide (para 0022, Fig. 6)
a second electrode 18 (para 0045, Fig. 6)

    PNG
    media_image1.png
    499
    644
    media_image1.png
    Greyscale

	Kudoh does not explicitly teach:
a layer between the intermediate insulating layer and the p-type metal oxide semiconductor layer containing a substance of the intermediate insulating layer and a substance of the p-type metal oxide semiconductor layer (claim 1)
wherein said layer is formed by substances diffusing from the intermediate insulating layer and the p-type metal oxide layer (claim 2)
	The Office notes that the instant specification teaches a “mixed layer” having the claimed characteristics that is formed as a consequence of an initial charging cycle (see instant paragraphs 0066-0067). That is, the instant specification teaches that initially there is no mixed layer, and the battery has layers corresponding to the layers outlined above in Kudoh (see instant Fig. 2A, below). Then a charging cycle is applied to form a mixed layer through diffusion of p-type material into an insulating layer (see instant Fig. 2B, below).

    PNG
    media_image2.png
    734
    560
    media_image2.png
    Greyscale

Kudoh does not explicitly teach the charging cycle, but does teach a battery, and it therefore would have been obvious to one of ordinary skill in the art to use conventional charging techniques known in the art. McKinley, from the same field of invention, regarding a formation process for secondary batteries, teaches a method of applying a positive voltage in pulses, alternated with 0 V periods (Fig. 3, paras 0006, 0037, 0047). It would have been obvious to apply the teachings of McKinley to the formation of the battery in Kudoh, including applying a number of cycled positive voltages applications for charging, starting from a ground voltage, with the motivation to control the temperature of the battery during charging and improve formation characteristics. The application of this obvious formation is interpreted to inherently “form a mixed layer” as claimed, since the instant specification teaches that the formation of the mixed layer occurs as a result of applying a pulsed voltage formation process to a substantially similar layered electrode structure as that taught in Kudoh.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
EP 2924766
US 2015/0155608
US 2015/0270580
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723